           Case 2:19-bk-23962-BB                   Doc 44 Filed 12/17/19 Entered 12/17/19 12:49:02                                      Desc
                                                    Main Document Page 1 of 2

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address


                                                                                                         FILED & ENTERED

                                                                                                                 DEC 17 2019

                                                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
                                                                                                           BY wesley DEPUTY CLERK




     Movant appearing without an attorney
     Attorney for Movant

                                                  UNITED STATES BANKRUPTCY COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA

 In re:                                                                       CASE NO.: 2:19-bk-23962-BB
                                                                              CHAPTER: 11
 901 Strada, LLC,
                                                                                      ORDER GRANTING MOTION FOR
                                                                                    RELIEF FROM THE AUTOMATIC STAY
                                                                                           UNDER 11 U.S.C. § 362
                                                                                      (Action in Nonbankruptcy Forum)

                                                                              DATE:      December 17, 2019
                                                                              TIME:      10:00 AM
                                                                              COURTROOM: 1539
                                                                              PLACE:     255 E Temple St, Los Angeles, CA 90012



                                                              Debtor(s).

 MOVANT: JOHN C. BEDROSIAN

1. The Motion was:                  Opposed              Unopposed               Settled by stipulation

2. The Motion affects the following Nonbankruptcy Action:

    Name of Nonbankruptcy Action:              Bedrosian et al. v. Hadid, et al.

    Docket number:             SC129388
   Nonbankruptcy court or agency where the Nonbankruptcy Action is pending: Los                           Angeles Superior Court,
                                                                                                       Central District




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                               Page 1                                    F 4001-1.RFS.NONBK.ORDER
             Case 2:19-bk-23962-BB                   Doc 44 Filed 12/17/19 Entered 12/17/19 12:49:02                                      Desc
                                                      Main Document Page 2 of 2

3. The Motion is granted under 11 U.S.C. § 362(d)(1).

4. As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.         Terminated as to the Debtor and the Debtor’s bankruptcy estate.
      b.         Modified or conditioned as set forth in Exhibit                    to the Motion.
      c.         Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
                 remedies regarding the nonbankruptcy action do not constitute a violation of the stay.

5. Limitations on Enforcement of Judgment: Movant may proceed in the nonbankruptcy forum to final judgment
      (including any appeals) in accordance with applicable nonbankruptcy law. Movant is permitted to enforce its final
      judgment only by (specify all that apply):
      a.         Collecting upon any available insurance in accordance with applicable nonbankruptcy law.
      b.         Proceeding against the Debtor as to property or earnings that are not property of this bankruptcy estate.

6. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
   of the Bankruptcy Code.

7.          The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, on
            the same terms and conditions as to the Debtor.

8.          The 14-day stay prescribed by FRBP 4001(a)(3) is waived.

9.          This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
            180 days, so that no further automatic stay shall arise in that case as to the nonbankruptcy action.
10.         This order is binding and effective in any future bankruptcy case, no matter who the debtor may be, without
            further notice.
11.         This order is binding and effective in any bankruptcy case commenced by or against any debtor who
            claims any interest in the Property for a period of 2 years from entry of this order:
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with
                 applicable nonbankruptcy law.


12.         Other (specify):


                                                                             ###



      Date:      12/17/2019




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                 Page 2                                    F 4001-1.RFS.NONBK.ORDER
